Citation Nr: 1827801	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-33 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to a compensable rating for chronic obstructive pulmonary disease prior to August 1, 2017 and a rating in excess of 30 percent from that date.  

2.  Entitlement to a compensable rating for right lower extremity varicose veins prior to August 1, 2017 and a rating in excess of 10 percent from that date.  

3.  Entitlement to a compensable rating for left lower extremity varicose veins prior to August 1, 2017 and a rating in excess of 10 percent from that date.  

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2012 and June 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The June 2015 rating decision granted service connection for chronic obstructive pulmonary disease and right and left lower extremity varicose veins and assigned them each noncompensable ratings.  An August 2017 rating decision increased the rating for chronic obstructive pulmonary disease to 30 percent and the ratings for right and left lower extremity varicose veins to 10 percent each, all effective from August 1, 2017.  


FINDINGS OF FACT

1.  Prior to August 1, 2017, the Veteran's chronic obstructive pulmonary disease was not consistent with an FEV-1 of 71- to 80-percent predicted, or; an FEV-1/FVC of 71 to 80 percent, or; a DLCO (SB) 66- to 80-percent predicted.

2.  From August 1, 2017, the Veteran's chronic obstructive pulmonary disease is not consistent with an FEV-1 of 40 to 55 percent of predicted; an FEV-1/FVC of 40 to 55 percent of predicted; or a DLCO of 40 to 55 percent of predicted.

3.  Prior to August 22, 2015, the Veteran did not have intermittent edema of either lower extremity or aching and fatigue in either leg after prolonged standing or walking.  

4.  From August 22, 2015, the Veteran has had intermittent edema of his right and left lower extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; he has not had persistent edema.  

5.  The Veteran's combined schedular service-connected disability rating is 50 percent or less.

6.  The Veteran is not precluded from all forms of substantially gainful employment due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chronic obstructive pulmonary disease prior to August 1, 2017 or a rating in excess of 30 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 4.96, 4.97, Diagnostic Code 6604 (2017).

2.  The criteria for a compensable rating for right lower extremity varicose veins prior to August 22, 2015 are not met.  The criteria for a 10 percent rating, but not higher, are met from August 22, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2017).

3.  The criteria for a compensable rating for left lower extremity varicose veins prior to August 22, 2015 are not met.  The criteria for a 10 percent rating, but not higher, are met from August 22, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2017).

4.  The criteria for a TDIU are not met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Chronic obstructive pulmonary disease

Based on the evidence of record, the Board concludes that from December 27, 2012, the date of claim, to August 1, 2017, a compensable rating is not warranted for the Veteran's service-connected chronic obstructive pulmonary disease.  

A 10 percent rating requires an FEV-1 of 71- to 80-percent predicted, or; an FEV-1/FVC of 71 to 80 percent, or; a DLCO (SB) 66- to 80-percent predicted.  In this case, on VA examination in January 2015, the Veteran's FEV-1 was 102 percent of predicted; and his FEV-1/FVC was 96 percent; his DLCO was 71 percent pre-bronchodilator (post-bronchodilator DLCO is not shown), and the examiner indicated that FEV-1/FVC most accurately reflects the Veteran's level of disability.  No other pulmonary function testing of this sort was conducted prior to August 1, 2017.  Based on the information contained above, a 10 percent rating is not warranted for the Veteran's chronic obstructive pulmonary disease prior to August 1, 2017.  His FEV-1/FVC was the best indicator of his disability, and it was 96 percent.  An FEV-1/FVC of 71 to 80 percent is required for a 10 percent rating, and it was not present.  

Based on the evidence of record, the Board also concludes that from August 1, 2017, a rating in excess of 30 percent is not warranted for the Veteran's service-connected chronic obstructive pulmonary disease.  On that date, the Veteran's FEV-1 was 91 percent of predicted; his FEV-1/FVC was 88 percent; and his pre-bronchodilator DLCO was 61 percent of predicted.  The examiner indicated that the DLCO most accurately reflected the Veteran's level of disability.  A 60 percent rating requires an FEV-1 of 40 to 55 percent of predicted; an FEV-1/FVC of 40 to 55 percent of predicted; or a DLCO of 40 to 55 percent of predicted, and this is not shown. 

Varicose veins

Based on the evidence of record, the Board concludes that from the December 27, 2012 date of claim to August 22, 2015, a compensable rating is not warranted for the Veteran's right or left lower extremity varicose veins.  A 10 percent rating requires intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  The January 2015 VA examination report shows that these were not present.  The examination report indicates that the Veteran's right and left lower extremity varicose veins were asymptomatic at that time.  

The Board concludes, however, that the Veteran's 10 percent ratings for his right and left lower extremity varicose veins should be assigned from August 22, 2015.  On that date, he indicated that he has swelling after prolonged standing or walking, relieved by elevation.  The Board finds this sufficient to permit a 10 percent rating for each lower extremity's varicose veins from that date.  No satisfactory evidence of record shows that, at any factually ascertainable point prior to August 22, 2015, the criteria for a 10 percent rating were met, however, and so this 10 percent rating cannot be assigned prior to that date.  

Additionally, the evidence shows that since August 22, 2015, a rating in excess of 10 percent is not warranted for the Veteran's service-connected right or left lower extremity varicose veins.  A 20 percent rating requires varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  The August 1, 2017 VA examination report shows that the Veteran has only intermittent edema in his right and left lower extremity, and multiple outpatient treatment records post-dating August 22, 2015 show that he does not have persistent edema.  No satisfactory evidence shows that he has varicose veins of either lower extremity, with persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The highest the Veteran's ratings have been during the course of the claim are 30 percent for chronic obstructive pulmonary disease, 10 percent each for right and left lower extremity varicose veins, and 10 percent for tinnitus, resulting in a combined rating for TDIU purposes of no more than 50 percent.  

Since he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met. 

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities render the Veteran unable to secure and follow substantially gainful employment.  If there is evidence of this, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).  There is no evidence in this case that the Veteran's service-connected disabilities combine to cause him to be unable to secure and/or follow all forms of substantially gainful employment, and to the contrary, the Veteran has never even argued that his chronic obstructive pulmonary disease and varicose veins combined to cause unemployability.  He claimed TDIU due to a back disability in May 2012, and that has subsequently been denied service connection.  In light of the law and evidence in this case, the case may not be forwarded to the Director of VA's Compensation and Pension Service, and a TDIU rating may not be granted on an extraschedular basis.  

ORDER

A compensable rating for chronic obstructive pulmonary disease prior to August 1, 2017 and a rating in excess of 30 percent from that date are denied.  

A compensable rating for right lower extremity varicose veins prior to August 22, 2015 is denied.  The current 10 percent rating, but no higher rating, is granted from August 22, 2015, subject to the controlling regulations applicable to the payment of monetary benefits.

A compensable rating for left lower extremity varicose veins prior to August 22, 2015 is denied.  The current 10 percent rating, but no higher rating, is granted from August 22, 2015, subject to the controlling regulations applicable to the payment of monetary benefits. 

A TDIU rating is denied.  




______________________________________________
VICTORIA MOSHIASWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


